Title: From Thomas Jefferson to James Monroe, 21 May 1798
From: Jefferson, Thomas
To: Monroe, James


          
            Philadelphia May 21. 98.
          
          Yours of Apr. 8. 14. & May 4. & 14 have been recieved in due time. I have not written to you since the 19th. Ult. because I knew you would be out on a circuit, and would recieve the letters only when they would be as old almanachs. the bill for the Provisional army has got through the lower house, the regulars reduced to 10,000. and the volunteers unlimited. it was carried by a majority of 11. the land-tax is now on the carpet to raise 2. millions of dollars, yet I think they must at least double it as the expences of the provisional army were not provided for in it, and will require of itself 4. millions a year. I presume therefore the tax on lands, houses & negroes will be a dollar a head on the population of each state. there are alien bills, sedition bills &c. also before both houses. the severity of their aspect determines a great number of French to go off. a ship load sails on Monday next; among them Volney. if no new business is brought on I think they may get through the tax-bill in 3. weeks.You will have seen among numerous addresses & answers one from Lancaster in this state, and it’s answer, the latter travelling out of the topics of the address altogether to mention you in a most injurious manner. your feelings have no doubt been much irritated by it, as in truth it had all the characters necessary to produce irritation. what notice you should take of it is difficult to say. but there is one step in which two or three with whom I have spoken concur with me, that  feeble as the hand is from which this shaft is thrown, yet with a great mass of our citizens, strangers to the leading traits of the character from which it came, it will have considerable effect; & that in order to replace yourself on the high ground you are entitled to, it is absolutely necessary you should re-appear on the public theatre, & take an independant stand from which you can be seen & known to your fellow-citizens. the H. of Repr. appears the only place which can answer this end, as the proceedings of the other house are too obscure. Cabell has said he would give way to you whenever you should chuse to come in. and I really think it would be expedient for yourself as well as the public that you should not wait till another election but come to the next session. no interval should be admitted between this last attack of enmity and your re-appearance with the approving voice of your constituents & your taking a commanding attitude. I have not before been anxious for your return to public life, lest it should interfere with a proper pursuit of your private interests. but the next session will not at all interfere with your courts because it must end Mar. 4. and I verily believe the next election will give us such a majority in the H. of R. as to enable the republican party to shorten the alternate unlimited session, as it is evident that to shorten the sessions is to lessen the evils & burthens of the government on our country. the present session has already cost 200,000 D. besides the wounds it has inflicted on the prosperity of the union. I have no doubt Cabell can be induced to retire immediately, & that a writ may be issued at once. the very idea of this will strike the public mind & raise it’s confidence in you. if this be done I should think it best you should take no notice at all of the answer to Lancaster. because were you to shew a personal hostility against the answerer, it would deaden the effect of every thing you should say or do in your public place hereafter. all would be ascribed to an enmity to mr A. and you know with what facility such insinuations enter the minds of men. I have not seen Dawson since this answer has appeared, & therefore have not yet learnt his sentiments on it. my respectful salutations to mrs Monroe, & to yourself affectionately Adieu.
        